OPINION

Per Curiam:

On November 5, 1981, this court issued an order giving respondent thirty days in which to engage counsel and sixty *81days in which to submit his answering brief. We informed respondent that failure to submit such a brief might result in our finding a confession of error under NRAP 31(c).
No response to the order followed, and no answering brief has been filed. On January 18, 1982, appellant filed a second motion requesting us to treat respondent’s failure to file a brief as a confession of error. The motion is unopposed.
Cause appearing, we grant appellant’s motion for a finding of confession of error under NRAP 31(c). See Knapp v. Lemieux, 97 Nev. 450, 634 P.2d 454 (1981). The judgment is reversed insofar as it is based upon findings of fact and conclusions of law concerning appellant’s alleged fraudulent intent in entering into the marriage. This case is remanded for a redistribution of the parties’ property.1
Reversed and remanded.

That portion of the judgment which dissolves the marriage of the parties has not been challenged in this appeal, and shall not be affected by this opinion.